Title: To Thomas Jefferson from George Elliott, 12 January 1781
From: Elliott, George
To: Jefferson, Thomas



May it Please Your Exelency
Petersburg 12th Jany 81

The provision for the army on there March from this place Down the Country is Chiefly My Business, Being directed by the Barron and requested By Mr. Brown to undertake the Business. The troops Are Marching, and Some distance from here. My Athority, Which I receivd from you Before for the other invation Having Expird, and provissions for the men being very Scarce and None at all provided for the Horses, I know Not by what Means I am to proceed. It is reported that the last assembly fixt a price for Corn &c. which prevents the people from leting Me have it as the inclosd will Explain. I hope Your Exelency will furnish Some  assistance Eighther by Athority as before to Impress or purchase Corn fodder &c. I am Sr. with Much respect Your Exelencys Most Obt. Humle. Servt.,

Geo: Elliott D Q M G

